t c memo united_states tax_court james f moore petitioner v commissioner of internal revenue respondent docket no filed date keith wolak for petitioner k elizabeth kelly and mayer y silber for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after a concession by respondent the sole issue for decision is whether respondent concedes that petitioner is not liable for an accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal revenue continued payments of dollar_figure petitioner made to his ex-wife in are deductible as alimony under sec_215 findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois at the time the petition was filed petitioner was formerly married to elaine moore ms moore on date the superior court of porter county indiana state court entered an agreed dissolution decree the decree dissolving their marriage paragraph of the decree states as and for maintenance husband shall pay and save wife harmless from the mortgage taxes and insurance on the marital home as they now exist husband shall receive the deductions for said payments this obligation is not modifiable except as herein after stated husband’s payment of these obligations shall not be taxable to wife husband shall save wife harmless from all tax obligations as a result of paying these obligations if wife sells the marital home she shall pay off the then existing mortgage and husband shall pay wife the mortgage pay-off figure at eight percent over the same time period of the mortgage which is paid off ie so his obligation is complete by the end of november continued code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in date ms moore sold the marital home2 and paid off the existing mortgage of dollar_figure pursuant to the decree petitioner became obligated to reimburse ms moore the dollar_figure she used to pay off the mortgage in early petitioner filed an appeal with the indiana court_of_appeals concerning his reimbursement obligation in date petitioner and ms moore entered into a settlement agreement in which petitioner’s maintenance obligation would terminate upon his paying ms moore dollar_figure in petitioner made payments to ms moore of dollar_figure4 and deducted these amounts as alimony on his form_1040 u s individual_income_tax_return for respondent subsequently determined that petitioner’s payments were not deductible as alimony opinion deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to the claimed deduction rule a indopco inc v commissioner under the decree ms moore received full ownership of the marital home the grounds of the appeal are unclear from the record petitioner made the following payments to ms moore during dollar_figure on jan dollar_figure on feb dollar_figure on mar and dollar_figure on apr 503_us_79 292_us_435 sec_215 permits a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as alimony which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse any portion of the payments made by petitioner fails to meet any one of the four enumerated criteria that portion is not alimony and petitioner cannot deduct it respondent agrees that the requirements of subparagraphs a and c have been satisfied he argues however that petitioner’s payments to ms moore do not satisfy subparagraphs b and d respondent maintains that subparagraph b is not satisfied because paragraph of the decree states that the payments are not income to ms moore and that subparagraph d is not satisfied because the payments do not terminate on the death of ms moore petitioner argues that the language in paragraph excluding the payments from ms moore’s income does not apply to the payments made after the marital home was sold and that the payments terminate on ms moore’s death by operation of indiana law under sec_71 in order to deduct a payment as alimony the payor must have no liability to continue making payments after the recipient’s death otherwise the payor may not deduct any required related payments see 541_f3d_973 9th cir affg tcmemo_2006_105 407_f3d_186 3d cir affg tcmemo_2003_163 if the divorce instrument is silent as to the existence of a postdeath obligation the requirements of sec_71 may still be satisfied if the payments terminate upon the payee spouse’s death by operation of state law johanson v commissioner supra pincite if state law is ambiguous in this regard however a federal court will not engage in complex subjective inquiries under state law rather the court will read the divorce instrument and make its own determination based on the language of the document 102_f3d_842 6th cir affg tcmemo_1995_183 the divorce decree is silent as to whether petitioner’s obligation to reimburse ms moore terminates in the event of ms moore’s death thus we consider whether the obligation to make payments terminates upon ms moore’s death by operation of indiana law indiana statutory law is silent as to whether the obligation to make maintenance payments terminates on the death of the payee spouse the parties point us to no caselaw and we have discovered none that expressly states whether the obligation of maintenance terminates upon the death of the payee spouse therefore we conclude that indiana law is ambiguous finally faced with a silent divorce decree and no state law resolution of the question we independently review the decree to make our own determination as to the satisfaction of the sec_71 requirement see hoover v commissioner supra pincite we do not read the decree as requiring the termination of payments in the event of ms moore’s death under the decree petitioner’s obligation is terminated only by satisfaction of the mortgage or reimbursement to ms moore of the mortgage payoff amount in fact petitioner stated that the termination of the petitioner relies on haville v haville n e 2d ind shepard c j concurring to support his argument that the obligation to pay maintenance terminates by operation of indiana law in haville the concurring opinion states that even during the days of alimony the rule was that periodic alimony payments made to support a former spouse as opposed to alimony provided in lieu of a share of property terminated upon the death of the payee spouse id citing ind acts ch s p and white v white n e 2d ind ct app while this statement appears to be favorable to petitioner his reliance on this concurring opinion is misplaced the issue in haville was whether maintenance may be ordered to continue after the death of the payor spouse the majority never addressed the effect of the death of the payee spouse on maintenance id pincite furthermore the authority relied on by the concurring opinion does not state that the obligation to pay maintenance terminates on death of the payee spouse rather the statute and the opinion cited in the concurrence state that a court may provide for the discontinuance or reduction of periodic_payments of alimony upon death or remarriage of the payee spouse see white v white supra pincite no indiana statute or opinion says that the payor’s obligation to pay alimony terminates upon the death of the payee spouse payments was tied to the mortgage payoff period and not a particular need of ms moore we have no reason to conclude that petitioner’s obligation to reimburse the amount of the mortgage payoff would have terminated on ms moore’s death hence the payments do not satisfy the requirements of sec_71 and petitioner is not entitled to deduct as alimony the dollar_figure of payments to his wife in to reflect the foregoing decision will be entered under rule because petitioner fails to show that the payments comply with subpar d we need not determine whether they satisfied subpar b
